DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al. (PG Pub. No. US 2014/0319682 A1) in view of Lu et al. (PG Pub. No. US 2021/0082798 A1).
Regarding claim 1, Sidhu teaches a device comprising: 
a first package (¶ 0057 & fig. 3A: 300), the first package comprising an embedded die (¶0022 & fig. 3A: die 102, embedded in encapsulant 108) and a redistribution structure (¶ 0028: electrical routing features 110), the first package having warpage (¶ 0048: package portion 104 has warpage) such that a bottom surface of the first package curves upwardly at edges of the first package (implicit: since Sidhu does not disclose the direction of warpage, both upward-curving and downward-curving warpage is implicitly disclosed); 
first connectors (¶ 0059: 314) attached to the redistribution structure (fig. 3E: 314 attached to 110), the first connectors comprising a spacer (¶ 0045: 120, defining a spacing between 104 and 122) embedded in the first connectors (fig. 3E among others: 314 comprises embedded portion 120); 
second connectors (¶ 0058: 312) attached to the redistribution structure (fig. 3E: 312 attached to 110), the second connectors being free from the spacer (fig. 3E: 312 free from 120), wherein a material of the spacer has a first reflow temperature (¶ 0045), the second connectors have a second reflow temperature (¶ 0060 & fig. 3D: 312 reflows during the temperature of the first reflow process), and the first reflow temperature is greater than the second reflow temperature (¶ 0045: 120 maintains solid form rigidity throughout the first reflow process); and
a second package (¶ 0045: 122), the first connectors and the second connectors electrically and physically coupling the first package to the second package (fig. 3E: 314 and 312 provide electrical and physical coupling of 300 and 122).
Sidhu further the spacer is composed of copper (¶ 0036), polymer (¶ 0046), or other suitable materials (¶ 0046), and 
Sidhu does not teach the first connectors disposed at one or more center contact pads of the first package.
Lu teaches a package component (¶ 0002: 115, similar to 104 of Sidhu) curved upwardly at the edges (fig. 1: 115 curves upwardly at the edges).  Lu further teaches embodiments wherein spacer-embedded connectors (¶ 0029: 232, similar to 314 of Sidhu) are disposed in downward-curved substrate regions (figs. 2A-2B: 232 disposed in downward-curved regions of 215), and spacer-free connectors (¶0029: 231, similar to 312 of Sidhu) disposed in upward-curved substrate regions (figs. 2A-2B: 231 disposed away from downward-curved regions of 215).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first connectors of Sidhu at one or more center contact pads of the first package, as a means to provide a uniform stand-off height and prevent the collapse of solder balls (Lu, ¶ 0034), avoiding solder ball bridging defects (Lu, ¶ 0002) for the embodiment wherein the warpage of Sidhu curves upwardly at the package edges, as in fig. 1 of Lu.

Regarding claim 2, Sidhu in view of Lu teaches the device of claim 1, wherein the first connectors are disposed in corners of the first package (Lu, figs. 1-2: in the embodiment where 115 curves upward, core-embedded spacers disposed in center and corners of 100).

Regarding claim 3, Sidhu in view of Lu teaches the device of claim 1, wherein the spacer is spherical (Sidhu, ¶ 0046).

Regarding claim 7, Sidhu in view of Lu teaches the device of claim 1, wherein a first distance between a first contact pad of the first package and a second contact pad of the second package at the first connectors is less than a second distance between a third contact pad of the first package and a fourth contact pad of the second package at the second connectors (for the embodiment of Sidu including upward curved edges, center contact pads are closer than outer contact pads),
the first and third contact pads being at a same level of the first package, the second and fourth contact pads being at a same level of the second package, wherein the first distance and second distance are each measured from same respective surfaces of the first contact pad, second contact pad, third contact pad, and fourth contact pad (Lu, fig. 1-2: core-embedded spacer 232 disposed between pads 107/207 and pads 117/217 which are closer in distance than pads including solder balls 231, as measured from respective outer pad surfaces).

Regarding claim 27, Sidhu in view of Lu teaches the device of claim 1, wherein the spacer (120 of Sidhu) of a first one of the first connectors physically contacts a first contact pad of the first package and a second contact pad of the second package (Sidhu, fig. 3E: 120 physically contacts first pad 110 of first package portion 104, and second pad 117 of second package 122), wherein the spacer of a second one of the first connectors is physically separated from a third contact pad of the first package and a fourth contact pad of the second package (Sidhu, fig. 3E among others: at least one additional first connector 314 includes a spacer 120 physically separated from center pads 110 and 117).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lu as applied to claim 1 above, and further in view of Murata et al. (PG Pub. No. US 2004/0100164 A1).
Regarding claim 4, Sidhu in view of Lu teaches the device of claim 1, comprising a spacer.  Sidhu in view of Tanaka further teaches the spacer is spherical, or other suitable shapes (Sidhu, ¶ 0046), but is silent to the spacer having a flat upper surface and a flat lower surface.
Murata teaches a first connector (¶ 0137 & fig. 12: 86, corresponding to 314 of Sidhu) including a spacer (¶ 0137: thick Cu portion of 86, corresponding to 120 of Sidhu) arranged between first and second package substrates (¶ 0113: 70 & 80, corresponding to 300 and 122 of Sidhu), wherein the spacer has a flat upper surface and a flat lower surface (figs. 13A-13B: Cu layer of 86 comprises flat upper and lower surfaces).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu in view of Lu with the shape of Murata, as a means to control the flow of solder, improving yield (Murata, ¶ 0137).
Furthermore, modifying the spacer of Sidhu in view of Lu to arrive at the claimed limitation of “a flat upper surface and a flat lower surface” would have involved a mere change in the shape of a component.  Absent persuasive evidence that the particular configuration of the claimed spacer is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lu as applied to claim 1 above, and further in view of Tanaka (PG Pub. No. US 2011/0318878 A1).
Regarding claim 5, Sidhu in view of Lu teaches the device of claim 1, comprising a core material surrounded by one or more conductive layers (Sidhu, ¶¶ 0036, 0039: 120 surrounded by conductive layers 116 and/or 118).  Sidhu in view of Lu further teaches the core comprises material such as polymer (Sidhu, ¶ 0039).
Sidhu in view of Lu does not teach wherein the spacer comprises a ceramic or plastic core material.
Tanaka teaches a device (fig. 1 among others) including first connectors (¶ 0061: 32, similar to 314 of Sidhu) attached to electrical routing features (¶ 0056 & fig. 1: 32 attached to pads 12c, similar to redistribution structure 110 of Sidhu), the first connectors comprising a ceramic or plastic core (¶ 0090: 32 comprises core 18.  In at least one embodiment, 18 comprises non-conductive ceramic material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu in view of Lu with non-conductive material, as a means to maintain an interval between the upper and lower substrates during an assembly process (Tanaka, ¶ 0004 & Sidhu, ¶ 0045), avoiding electrical shorts inadvertently connecting adjacent electrical contacts (Tanaka, ¶ 0008 & Sidhu, ¶ 0045).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the ceramic material of Tanaka is suitable to provide the rigid spacer of Sidhu. 

Claims 9, 14, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lu, Lin et al. (PG Pub. No. US 2015/0259194 A1) and Chang et al. (Patent No. US 5,431,328 A).
Regarding claim 9, Sidhu teaches a device comprising: 
a first package (¶ 0057 & fig. 3A: 300), the first package comprising an embedded die and a redistribution structure (¶ 0028: electrical routing features 110), the redistribution structure having first contact regions and second contact regions at a front side of the redistribution structure (¶ 0028 & fig. 3A: 110 includes outer and inner contact pads);
first connectors (¶ 0059: 314) disposed over first contact regions of the first package (fig. 3E: 314 disposed over outer contact pads), the first connectors each including a spacer (¶ 0045: 120, defining a spacing between 104 and 122) embedded in a solder material (¶ 0030 & fig. 3E among others: 120 embedded in solder material 118); and 
second connectors (¶ 0058: 312) disposed over second contact regions of the first package (fig. 3E: 312 disposed over inner contact pads of 300), the second connectors each including the solder material (¶ 0033: 112, corresponding to 312 of fig. 3E, include the solder material of element 118), the solder material having a lower reflow temperature than a reflow temperature of a material of the spacer (¶¶ 0030, 0045: 118 has a liquidus temperature that is less than a peak temperature of the first reflow process, 120 maintains solid form rigidity throughout the first reflow process).
Sidhu further teaches the device comprises an integrated circuit such as an ASIC, logic, or memory (¶ 0021), and the first package having warpage (¶ 0048: package portion 104 has warpage) such that a bottom surface of the first package curves upwardly at edges of the first package (implicit: since Sidhu does not disclose the direction of warpage, both upward-curving and downward-curving warpage is implicitly disclosed).
Sidhu does not teach the first connectors wherein the first connectors are disposed at a middle of a row of first connectors and second connectors, the first package further comprising a lid, or the spacer having a flat upper surface and a flat lower surface, the solder material interposed between the flat lower surface and the first package.
Lu teaches a package component (¶ 0002: 115, similar to 104 of Sidhu) curved upwardly at the edges (fig. 1: 115 curves upwardly at the edges).  Lu further teaches embodiments wherein spacer-embedded connectors (¶ 0029: 232, similar to 314 of Sidhu) are disposed in downward-curved substrate regions (figs. 2A-2B: 232 disposed in downward-curved regions of 215), and spacer-free connectors (¶0029: 231, similar to 312 of Sidhu) disposed in upward-curved substrate regions (figs. 2A-2B: 231 disposed away from downward-curved regions of 215).  Lu further teaches the spacer-embedded connectors are disposed at a middle of a row of first connectors and second connectors (figs. 2A-2B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first connectors of Sidhu at a middle of a row of contact pads of the first package, as a means to provide a uniform stand-off height and prevent the collapse of solder balls (Lu, ¶ 0034), avoiding solder ball bridging defects (Lu, ¶ 0002) for the embodiment wherein the warpage of Sidhu curves upwardly at the package edges, as in fig. 1 of Lu.
Sidhu in view of Lu does not teach the first package further comprising a lid, or the spacer having a flat upper surface and a flat lower surface, the solder material interposed between the flat lower surface and the first package.
Lin teaches a device (¶ 0149 & fig. 15b: 498) including a first package component (¶ 0147: 492, similar to 300 of Sidhu) coupled to a second package component (¶ 0147: 494, similar to 122 of Sidhu), the first package component including an ASIC die (¶¶ 0149-150: 454, similar to 102 of Sidhu) embedded in an encapsulant (¶ 0138: 466, similar to 108 of Sidhu), wherein the die is interposed between a first redistribution structure (¶ 0121: 362, similar to 110 of Sidhu) and a package lid (¶ 0118: 394).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Sidhu in view of Lu with the lid of Lin, as a means to protect an active region of the die (Lin, ¶ 0118).
Sidhu in view of Lu and Lin does not teach the spacer having a flat upper surface and a flat lower surface, the solder material interposed between the flat lower surface and the first package.
Chang teaches a first substrate (20, similar to first package of Sidhu) including electrical routing features (24, similar to redistribution structure of Sidhu), first connectors (col. 3 lines 20-21: composite bumps) disposed over first contact regions of the first substrate (fig. 2 among others: composite bumps disposed over contact region of 20), the first connectors each including a spacer (col. 3 lines 23-25: 32, similar to 120 of Sidhu) embedded in a solder material (col. 3 lines 24-27 & fig. 2: 32 embedded in solder material 38).  Chang further teaches the spacer having a flat upper surface and a flat lower surface, the solder material interposed between the flat lower surface and the first substrate (fig. 2: 32 comprises flat upper and lower surfaces, and solder 38 disposed between flat surface of 32 and substrate 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu in view of Lu and Lin with the flat surfaces of Chang, as a means to provide a solder reflow bonded structure which is not easily shorted during solder reflow, does not easily crack after solder reflow and which easily accommodates a fine pitch solder reflow (Chang, col. 2 lines 24-28).

Regarding claim 14, Sidhu in view of Lu, Lin and Chang teaches the device of claim 9, wherein an uppermost surface of the first connectors and an uppermost surface of the second connectors are not level due to warpage in the first package (Sidhu, ¶¶ 0002, 0049: package substrate 104 comprises warpage defects as a result of a difference in coefficient of thermal expansion between materials of the package substrate and the mounted IC device 102).

Regarding claim 28, Sidhu in view of Lu, Lin and Chang teaches the device of claim 9, wherein the spacer has flat sidewalls (Chang, fig. 2: 32 comprises flat sidewalls), the solder material protruding laterally beyond the flat sidewalls of the spacer (Chang, fig. 2: 38 protrudes laterally beyond flat sidewalls of 32).

Regarding claim 31, Sidhu in view of Lu, Lin and Chang teaches the device of claim 9 wherein the first connectors and the second connectors each have the same size (Sidhu, figs. 1 & 3E: 312 and 314 have substantially same outer diameter).
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lu, Lin and Chang as applied to claim 9 above, and further in view of Tanaka.
Regarding claim 11, Sidhu in view of Lu, Lin and Chang teaches the device of claim 9, wherein the spacer is encapsulated within the solder material (Sidhu, fig. 3E: 120 is encapsulated within 118, and/or Chang, fig. 2: 32 encapsulated within 38).  Sidhu in view of Lin and Chang further teaches the spacer does not melt during a solder reflow operation (Sidhu, ¶ 0045 and/or Chang, col. 1 lines 39-41 and col. 3 lines 18-46).
Sidhu in view of Lu, Lin and Chang does not teach wherein the spacer is comprised of a non-conductive plastic or ceramic material.
Tanaka teaches a device (fig. 1 among others) including first connectors (¶ 0061: 32, similar to 314 of Sidhu) attached to electrical routing features (¶ 0056 & fig. 1: 32 attached to pads 12c, similar to redistribution structure 110 of Sidhu), the first connectors comprising a non-conductive ceramic spacer (¶ 0090: 32 comprises core 18, corresponding to 120 of Sidhu and/or 32 of Chang.  In at least one embodiment, 18 comprises non-conductive ceramic material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Sidhu in view of Lu, Lin and Chang with non-conductive ceramic material, as a means to maintain an interval between the upper and lower substrates during an assembly process (Tanaka, ¶ 0004 & Sidhu, ¶ 0045), avoiding electrical shorts inadvertently connecting adjacent electrical contacts (Tanaka, ¶ 0008 Sidhu, ¶ 0045 & Chang, col. 2 lines 10-15).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the non-conductive ceramic material of Tanaka is suitable to provide the rigid spacer of Sidhu. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Lin and Chang as applied to claim 9 above, and further in view of Yazzie et al. (PG Pub. No. US 2020/0357752 A1).
Regarding claim 13, Sidhu in view of Lu, Lin and Chang teaches the device of claim 9, wherein the spacer comprises: 
a core (Sidhu, fig. 3E: 120), and 
a conductive material layer (Sidhu, ¶ 0030: 116) surrounding the core (Sidhu, fig. 3E: 116 surrounds 120),
the conductive material layer having a reflow temperature higher than the reflow temperature of the solder material (Sidhu, ¶ 0030: 116 has a liquidus temperature that is greater than a peak temperature of a first solder reflow process, solder material 118 has a liquidus temperature that is less than a peak temperature of the first reflow process).
Sidhu in view of Lu, Lin and Chang further teaches the spacer core maintains solid form rigidity throughout a solder reflow process (Sidhu, ¶0045).
Sidhu in view of Lu, Lin and Chang does not teach the material of the spacer core is plastic.
Yazzie teaches a device (¶ 0053 & fig. 11: 1100) including a spacer (¶ 0055: 1140) disposed between first and second package components (1108 & 1114), wherein the spacer has a melting temperature greater than the melting temperature of solder (¶ 0055, similar to the spacer core temperature property of Sidhu).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer core of Sidhu in view of Lu, Lin and Chang with the material of Yazzie, as a means to provide a soft material that is compressible and/or capable of redistributing pressure when under static load (Yazzie, ¶ 0055), reducing the likelihood of cracking and chipping (¶ 0054).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, plastic is suitable for the intended use as a high-reflow temperature spacer, as evidenced by Yazzie.

Allowable Subject Matter
Claims 21-24, 26 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “the first set of connectors each comprising a spacer, a first barrier layer surrounding the spacer, a conductive layer surrounding the first barrier layer, a second barrier layer surrounding the conductive layer, and a solder material layer contacting surrounding the second barrier layer” as recited in claim 21.
Sidhu teaches a connector including a conductive layer surrounding a core.  Lee et al. (PG Pub. No. US 2010/0084765 A1) teaches a package connector (¶ 0008 & fig. 1: 10) including a spacer (¶ 0008: polymer core 11), a nickel/barrier layer (¶¶ 0008, 0048: 12, comprising nickel which provides a diffusion barrier property) surrounding the spacer/core, a conductive layer (13) surrounding the barrier layer, and a solder material layer (14) surrounding the conductive layer (figs. 1-2).  However, Lee does not teach a second barrier layer surrounding the conductive layer, and a solder material layer surrounding the second barrier layer as required by claim 21.
Claims 22-24, 26 and 29-30 are allowable for implicitly including the allowable subject matter indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9, 11, 13-14 and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894